rif §§?§Y DC)RSE:Y~
al\/v;~zy:.~'; ahead

JOSHUA COLANGELO-BRYAN
(212) 415-9234
colange|o.joshua@dorsey.com

April 16, 2019

VlA ECF and HAND DEL|VERY

Honorable Dora L. |rizarry
Chief Judge

United States District Court
Eastern District of New York
225 Cadman Plaza East
Brook|yn, NY 11201

Re: United States v. John Sampson, CR. No. 13-269 (DLl)
Dear Chief Judge |rizarry:

We represent John Sampson in the above-referenced matter and write in compliance
with the Court’s Standard Requirements in Criminal Cases.

We wish to inform the Court that we will not be submitting an independent sentencing
memorandum on behalf of l\/lr. Sampson. Rather, we will rely on the information presented in
the Probation Department’s most recent submissions, including the description of l\/|r.
Sampson’s exemplary conduct while incarceratedl We do not, however, waive any of the
objections we recently submitted in connection with the Second Addendum to the Revised
Presentence Report and the Third Revised U.S. Probation Department Sentence
Recommendation. We will rely further on the government’s Sentencing l\/lemorandum of
October 31, 2018, including that l\/|emorandum’s description of why the proposed plea
agreement’s provisions regarding sentencing are appr priate.

Res ctf l:, 'z/
Jo ua Colangelo ryan

4835-4115-0100\1
Dorsey&Whitney LLP l 51 West 52nd Street | New York,NY | 10019-6119 | T212.4l5.9200 | F212.953.7201 |dorsey.com

